Citation Nr: 9922216	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  94-28 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
schizophrenia, residual type, prior to November 22, 1993.

2.  Entitlement to an evaluation in excess of 30 percent for 
schizophrenia, residual type, after November 22, 1993.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1991 until 
April 16, 1992.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 1997 and February 1999, it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to November 22, 1993, the veteran's schizophrenia 
was manifested by no more than mild impairment of social and 
industrial inadaptability. 

3. Since November 22, 1993, the veteran's schizophrenia has 
been manifested by no more than definite social and 
occupational impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for schizophrenia, prior to November 22, 1993, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.132, Diagnostic Code 9205 (1996), 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9205 (1998).

2.  The schedular criteria for an evaluation in excess of 30 
percent for schizophrenia, after November 22, 1993, have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9205.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the evaluations assigned for 
his schizophrenia do not adequately reflect the severity of 
that disability before or after November 22, 1993.  He 
contends that his schizophrenia has and continues to result 
in an inability to work, considerable impairment of social 
and industrial adaptability, with a relapse possible at any 
time.  Therefore, a favorable determination has been 
requested.

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim). The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  Attempts to obtain all VA medical records have 
been made, and the veteran has been provided VA examinations.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.



I.  Factual Background

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, a May 1993 rating 
decision granted the veteran service connection for 
schizophrenia, residual type, evaluated as 10 percent 
disabling, effective in April 1992, the day following 
discharge from service.  

Apparently, the veteran was provided a VA examination on May 
26, 1992, at the John Cochran VA Medical Center (VAMC).  A 
copy of the examination report is not in the claims file.  A 
February 1999 VA memorandum in the veteran's claims file 
indicates that a copy of the examination report was not found 
at the John Cochran VAMC or the Mental Health Clinic at the 
Jefferson Barracks Medical Center, and that no medical file 
for the veteran had been retired by the John Cochran VAMC.  A 
February 1999 report of contact relates that the VA examiner 
who conducted the May 1992 examination was deceased.  

There is no indication of record that the narrative provided 
in the August 1992 rating decision is other than credible 
with regard to pertinent clinical findings, to the extent 
reported, at the time of the May 1992 VA psychiatric 
examination.  It was noted that the veteran's affect was flat 
with impoverished emotional tone.  He was uninformative and 
gave impoverished information only on direct questioning.  He 
also did not respond to cognitive testing.  He did not appear 
to be hallucinating.  The diagnosis was active 
schizophreniform reaction.  

In a report of a June 1992 VA general medical examination, it 
was noted as a present complaint of the veteran that since he 
had been put on psychotropic medication, it was hard for him 
to remember things, and that he had depression.  No 
psychiatric findings were reported.

The report of a VA psychiatric examination, conducted in July 
1992, refers to the existence of a report of the May 1992 VA 
psychiatric examination by the same examiner, without noting 
any clinical findings of that date.  On current examination, 
there was no evidence of delusions, hallucinations, loss of 
reality testing or psychosis.  The examiner opined that the 
veteran's previous diagnosis of schizophreniform reaction was 
in remission.  In this regard, it was noted that although the 
veteran remained poorly informative, he was in better contact 
with no impairment of affect, although his emotional tone was 
low.  The examiner provided that a November 1991 diagnosis of 
schizophreniform reaction was correct; that the psychiatric 
examination of May 1992 revealed an exacerbation of 
schizophreniform reaction, and that the veteran did not have 
schizophrenia.  It was clarified that the veteran had acute 
reactions, intermittently, however schizophrenic reaction 
types.  It was noted the schizophreniform reaction was 
currently well medicated.

In a report of a November 1992 medical evaluation, it was 
noted on mental status examination that the veteran's mood 
was mildly depressed with a blunted affect.  It was noted he 
was on psychiatric medication and no other abnormal 
psychiatric findings were identified.  The examiner commented 
that as symptoms of his schizophreniform diagnosis for 
thought confusion had persisted over six months, and he was 
being maintained on medication, he qualified for a diagnosis 
of schizophrenia.  A diagnosis of improved dysthymic disorder 
was also reported.

During a December 1992 VA psychiatric examination, the 
veteran denied current symptoms of mood or thought disorder.  
It was noted he was still on psychiatric medication and was 
attending a mental hygiene clinic.  He reported he had no 
close interpersonal attachments.  On objective examination, 
the veteran had a euthymic mood, but his affect was slightly 
blunted with a low emotional tone.  He avoided eye contact.  
There were no tangentiality or flight of ideas.  He could not 
give specific behavioral or thought disorder types of 
symptoms.  He denied hallucinatory experiences and suicidal 
ideation, and there was no clear-cut loss of reality testing.  
No major cognitive deficits were demonstrated.  His insight 
was extremely limited.  The diagnosis was schizophreniform 
reaction in partial remission.   

A February 1993 VA medical record provides that on C&P 
examination, the veteran had no change in his social or 
occupational adjustment from that presented by the examiner's 
prior reports.  The veteran reported that he was currently 
laid off and unemployed, and was making adequate grades in 
school.  He lived alone.  No delusional or hallucinatory 
phenomena were elicited; he was, however, preoccupied with 
dreams coming from the television.  He had lived with his 
parents until the month before.  He showed residual elements 
of blocking, withdrawal and loosening of associations.  He 
remained flat in affect and showed low emotional tone.  His 
insight was poor.  The diagnosis was schizophrenia, residual 
type, a maturation of previous diagnosis of schizophreniform 
reaction in partial remission.  

The veteran was hospitalized from November 22 - 29, 1993, at 
Saint Elizabeth's Hospital after arriving at the emergency 
room.  The veteran displayed disorganization of thought 
processes, was in tenuous touch with his surroundings, and 
demonstrated many delusional ideations of paranoid nature.  
The veteran was treated with milieu therapy, chemotherapy, 
supportive psychotherapy, activity therapy and group therapy.  
The discharge diagnosis was schizophrenia, paranoid type, in 
remission.  

A private discharge summary shows that the veteran was 
hospitalized from January 3, 1994 to March 31, 1994 at the 
Alton Mental Health Center for treatment of auditory 
hallucinations, delusions of persecution, suicidal ideations, 
sleep disturbance, depression, hopelessness and impaired 
judgment.  The veteran reported auditory hallucinations, 
delusions of paranoia, depressive trends, and suicidal 
ideation.  The veteran was treated with medication.  The 
veteran reportedly attempted two rehabilitative jobs, but was 
unable to remain in them due to job pressure.  At discharge 
the veteran was placed in supervised housing in a special 
needs apartment for independent living.  The veteran's Axis I 
diagnosis was schizo-affective disorder, and the Axis V 
Global Assessment of Functioning (GAF) current and past score 
was 40.  

The veteran underwent a private examination in May 1994 by 
Belleville Mental Health, Inc.  It was noted that since his 
discharge in March 1994, he had been living on his own 
through subsidized housing, and attending a day care center.  
On examination, the veteran displayed no evidence of overt 
delusions or hallucinations, formal thought disorder or 
obsessive-compulsive features.  There was no evidence of 
flight of ideas or loosening of associations.   He did not 
appear to be objectively depressed or elated, and his affect 
was restricted.  His concentration and insight were fair.  
The examiner provided an impression of schizoaffective 
disorder, and that the veteran had responded well to his 
current neuroleptic medications.  The Axis I diagnosis was 
schizoaffective disorder (depressive type), with an Axis V 
GAF of 60/45.  

The report of a December 1995 VA examination reflects that 
the veteran reported that he studied computer information 
systems and was passing all of his classes.  He said that he 
was reclusive and lived alone four-blocks from his parents 
who checked him daily, attended a mental health clinic at 
three-month intervals, and saw a monthly counselor.  
Subjectively, he reported being paranoid, unable to think 
clearly, and afraid of people around him.  He felt that 
medication had helped him be less paranoid and change his 
attitude toward life and be more willing to relate to other 
people.  

On objective examination, the veteran had fair personal 
hygiene, normal rate and rhythm of speech and stream of 
thought, and was more logical than he had been on previous 
examination.  No organized delusional systems were noted, no 
disabling cognitive deficits were demonstrated and insight 
was finally improved.  The diagnosis was schizophrenia, 
residual type, partial remission.  

The report of an April 1998 VA examination provides that the 
veteran said he lived by himself in an apartment and had 
obtained an associates degree in computer information systems 
with a 3.69 G.P.A.  He reported spending a lot of time with 
his sister, as well as with a woman as a friend, and 
occasionally participating in church activities.  He reported 
being of medium mood and not nearly as paranoid as during the 
military, with some sleep difficulty and decreased appetite, 
occasional paranoid thoughts, and no auditory hallucinations.  

Objectively, the veteran displayed no evidence of delusional 
thinking and said that he was no presently experiencing 
hallucinations, illusions or ideas of reference.  He admitted 
previous suicidal ideation, but was not currently suicidal.  
His short and long-term memory appeared to be good.  He was 
oriented with a slightly flat affect.  He reported a 
depressed mood.  Psychiatric testing indicated that he was a 
very dependent, insecure individual, with significant 
depression, low self-esteem, social discomfort and no active 
psychotic process.  

The examiner opined that the veteran met the diagnostic 
criteria for dysthymia, which appeared to predate his 
military service, as well as schizophrenia, residual type.  
The examiner noted that the veteran showed some evidence of 
paranoid thinking, but not nearly as much as in the past, and 
was not experiencing auditory hallucinations.  The veteran's 
paranoid delusions, hallucinations, ideas of reference and 
some of his flattened affect were noted as the symptoms of 
his schizophrenia.  His depressed mood, low self-esteem, and 
low energy levels were noted as symptoms of his dysthymia, 
although they could also occur in schizophrenia.  The 
examiner provided the opinion that the veteran's 
schizophrenia was not presently interfering significantly 
with his work, although his history over the prior years 
suggested that his schizophrenia may flare up if his stress 
at work increased.  The examiner also noted that the veteran 
was maintaining some meaningful social relationships, but 
that it was unclear whether he would be able to maintain 
them.  

The Axis I diagnosis was schizophrenia, residual type, and 
dysthymia.  The Axis VA GAF was 60, with the note that on 
current medications the veteran's schizophrenia appeared to 
be well-controlled.  It was felt, however, his condition 
appeared fragile and it remained to be seen whether he could 
maintain a stable work history without exacerbating his 
schizophrenia.  The examiner reported that the veteran's 
schizophrenia appeared to account for most of his 
difficulties in functioning.  

II. Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

During the pendency of this appeal the regulations pertaining 
to evaluation of mental disorders were amended, effective 
November 7, 1996.  See 61 Fed. Reg. 52695-52702 (1996) 
(presently codified at 38 C.F.R. §§ 4.125- 4.130 (1998) 
(hereinafter referred to as "new" or "current" regulations 
or criteria).  However, 38 U.S.C.A. § 5110(g) (West 1991) 
states that the effective date of a grant of benefits 
pursuant to an Act or administrative issue shall not be 
earlier than the effective date of the Act or administrative 
issue.  Therefore, in the present case, a disability 
evaluation based on 38 C.F.R. § 4.130 cannot be effective 
earlier than the effective date of section 4.130, November 7, 
1996.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998).  For 
the period beginning November 7, 1996, the provision of the 
Rating Schedule most advantageous to the veteran applies to 
his claim.

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 10 percent evaluation for 
schizophrenia is warranted by mild impairment of social and 
industrial inadaptability.  A 30 percent evaluation for 
schizophrenia is warranted by definite impairment of social 
and industrial adaptability.  A 50 percent evaluation for 
schizophrenia is warranted by considerable impairment of 
social and industrial adaptability.  38 C.F.R. § 4.132.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a precedent opinion 
dated November 9, 1993, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93, 59 Fed. Reg. 4752 (1994).

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 30 percent evaluation under the General 
Rating Formula for Mental Disorders is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation  normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.

A 50 percent evaluation is warranted by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A. Entitlement to an evaluation in excess of 10 percent for 
schizophrenia, residual type, prior to November 22, 1993.

Based on a thorough review of the claims file, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
schizophrenia, prior to November 22, 1993, under the old 
criteria.  

The medical evidence for the relevant period does not show 
that the veteran's schizophrenia resulted in symptoms serious 
enough to result in definite impairment of social and 
industrial adaptability.  Although the RO was unable to 
obtain a copy of the May 1992 VA examination report, the 
Board finds that the record provides credible evidence that 
the veteran was experiencing an acute active schizophreniform 
reaction at that time.  Significantly, however, at the time 
of the July 1992 VA examination, there was no evidence of 
delusions, hallucinations, loss of reality testing or 
psychosis. In fact the veteran's schizophreniform reaction 
was noted to be in remission.  Similarly, on examination in 
December 1992, the veteran displayed no tangentiality, flight 
of ideas, major cognitive deficits or clear-cut loss of 
reality testing, and his schizophreniform was again noted to 
be in partial remission, on medication.  Finally, a February 
1993 medical report provides that the veteran reported making 
adequate grades in school and having moved from his parents 
home the prior month.  Again, his schizophreniform disability 
was noted to be in partial remission.  

In light of the above, the Board concludes that 
manifestations of intermittent acute episodes of 
schizophreniform reaction, and schizophreniform in partial 
remission on medication, do not warrant an evaluation in 
excess of 10 percent prior to November 22, 1993. 

B.  Entitlement to an evaluation in excess of 30 percent for 
schizophrenia, residual type, after November 22, 1993.

Based on a thorough review of the claims file, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
schizophrenia, after November 22, 1993, under  the 
corresponding old or new criteria for the evaluation of 
schizophrenia. 

On discharge from a private hospitalization in March 1994, 
the veteran's functioning warranted a GAF score of 40, 
current and past.  According to the GAF Scale, a score of 40 
represents some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family and is 
unable to work; child frequently beats up younger children, 
is defiant at home and is failing at school) (emphasis in 
original).  DSM-IV; 38 C.F.R. § 4.125 (1998).  

On private examination in May 1994, the veteran's GAF score 
was 60/45, current and past year.  On VA examination in April 
1998, the veteran's GAF score remained 60.  According to the 
GAF Scale, a score of 45 represents serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job) (emphasis in original).  A score of 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers) 
(emphasis in original).  Id.  

Taken together, the veteran's GAF scores fail to show 
considerable impairment of social and industrial adaptability 
or occupational and social impairment with reduced 
reliability and productivity.  The GAF scores show that 
during the relevant time period the veteran's symptoms have 
improved from being productive of major impairment, as 
described in March 1994, to productive of only moderate 
impairment, as described in May 1994 and April 1998. 

Similarly, although in March 1994 the veteran reported 
auditory hallucinations, delusions of paranoia, depressive 
trends, suicidal ideation and that he was unable to remain in 
rehabilitative jobs due to pressure, he responded well to 
medication.  By May 1994 he displayed no evidence of overt 
delusions, hallucinations or formal thought disorders.  In 
December 1995, the veteran's schizophrenia was noted to be in 
partial remission.  In April 1998, the veteran was noted to 
display no evidence of delusional thinking.

Moreover, turning to the veteran's life functioning, the 
record reveals that he returned to living on his own after 
the January to March 1994 hospitalization, was living away 
from his parents and studying computer information systems in 
December 1995, and by April 1998 had earned an Associates 
Degree with a G.P.A. of 3.69.  The April 1998 examination 
also found that the veteran was enjoying a social life 
involving his sister, a friend and church activities; that 
the veteran's schizophrenia was not presently interfering 
with his work; and that medication was controlling the 
veteran's schizophrenia well.  Although the examiner opined 
that the veteran might not be able to maintain his social and 
industrial functioning, there is no subsequent evidence in 
the claims file that he has failed to do so.  

In light of the above, the Board concludes that an evaluation 
in excess of 30 percent is not warranted for the veteran's 
service-connected schizophrenia, after November 22, 1993, 
under the corresponding old or new criteria. 


ORDER

An evaluation in excess of 10 percent for schizophrenia, 
residual type, prior to November 22, 1993, is not warranted.

An evaluation in excess of 30 percent for schizophrenia, 
residual type, after November 22, 1993, is not warranted.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

